DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. US 2010/0073864 A1.
Regarding claims 1 and 9, Hwang discloses:
An electronic device (Fig. 2) comprising:
a substrate (35);
at least one electronic element (32) on the substrate;
a heat dissipating pad (15; para 0018) on the substrate in thermal contact with the at least one electronic element, and including an encapsulated phase change material therein (para 0018); and
a bracket (16; paras 0019-0020) covering the substrate, the at least one electronic element and the heat dissipating pad.
(claim 9) a casing (33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 2010/0073864 A1 in view of Im et al. US 2012/0280382 A1.
Regarding claims 2-5, Hwang discloses: 
(claim 5) wherein the thermal conductive material layer (15) has a geometric structure, and the geometric structure has a cavity (Fig. 2; para 0014 L-shaped).
Hwang does not disclose:
(claim 2) wherein the heat dissipating pad comprises a thermal conductive material layer covering the at least one electronic element; and a plurality of phase change particles in the thermal conductive material layer, the phase material particles including the phase change material; (claim 3) wherein the thermal conductive material layer includes a silicon material or a thermosetting material; (claim 4) wherein each of the phase change particles is surrounded by a capsule including a thermal conductive material.
Im discloses a publication from a similar field of endeavor in which:
(claim 2) wherein the heat dissipating pad comprises a thermal conductive material layer (160)  covering the at least one electronic element (110); and a plurality of phase change particles (150) in the thermal conductive material layer, the phase material particles including the phase change material (Figs. 1 and 2D; para 0053); (claim 3) wherein the thermal conductive material layer includes a silicon material or a thermosetting material (para 0046; thermosetting resin); (claim 4) wherein each of the phase change particles (148) is surrounded by a capsule (149) including a thermal conductive material (Fig. 2D).
It would have been obvious to one skilled in the art to employ the thermal conductive material layer and plurality of phase change particles of Im within the heat dissipating pad of Hwang in order to increase thermal stability of electronic products particularly having sufficiently miniaturized packages. 
Furthermore, the examiner does not give patentable weight in regards to the claim limitation stating that “3D printed” since such a limitation is taken to be a product-by-process limitation and is considered nonlimiting. A product by process claim is directed to the product per se, no matter how actually made. See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al, 218 USPQ 289, 292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned" from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
Regarding claims 10 and 20, Hwang does not disclose:
further comprising an underfill member between the substrate and the at least one electronic element (the non-volatile memory devices); and wherein at least one of the substrate and the underfill member includes an encapsulated phase change material.
Im discloses a publication from a similar field of endeavor in which:
further comprising an underfill member (140) between the substrate (100) and the at least one electronic element (110); and wherein at least one of the substrate and the underfill member includes an encapsulated phase change material (192) (Fig. 6C; para 0084).
It would have been obvious to one skilled in the art to employ the underfill member with encapsulated phase change material of Im between the electronic component and substrate of Hwang in order to further thermal stability of the package structure.
Regarding claims 11, 13 and 14, Hwang discloses:
An electronic device (Fig. 2) comprising:
a substrate (35);
at least one electronic element (32) on the substrate;
a heat dissipating pad (15; para 0018) on the substrate in thermal contact with the at least one electronic element; and
a bracket (16; paras 0019-0020) covering the substrate, the at least one electronic element and the heat dissipating pad.
Hwang does not disclose:
a heat dissipating pad including a thermal conductive material layer covering the at least one electronic element and a plurality of phase change particles in the thermal conductive material layer.
Im discloses a publication from a similar field of endeavor in which:
a heat dissipating pad including a thermal conductive material layer (100) covering the at least one electronic element (110) and a plurality of phase change particles (150) in the thermal conductive material layer (Figs. 1 and 2D; para 0053).
It would have been obvious to one skilled in the art to employ the thermal conductive material layer and plurality of phase change particles of Im within the heat dissipating pad of Hwang in order to increase thermal stability of electronic products particularly having sufficiently miniaturized packages. 
(claim 13) the phase change material (148); a capsule (149) (para 0056).
(claim 14) paras 0010-0011; porous material.
Regarding claim 12, although Hwang/Im do not specifically disclose “wherein the phase change material has a phase change temperature range of between about 10C and 100C”, Im does give ample evidence into potential materials used as the phase change material in para 0048. As a result, it would have been obvious to one skilled in the art to determine material based on the teachings of Im in order to meet the claimed temperature range for the phase change material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claims 16 and 17, Hwang discloses:
An electronic device (Fig. 2) comprising:
a substrate (35);
at least one electronic element (32) on the substrate;
a heat dissipating pad (15; para 0018) on the substrate in thermal contact with the at least one electronic element; and
a bracket (16; paras 0019-0020) covering the substrate, the at least one electronic element and the heat dissipating pad;
a casing (33) surrounding the bracket.
Although Hwang does not specifically disclose “a plurality of non-volatile devices”, Hwang does disclose the teachings to be relevant to laptop computers having central processing units and video graphic array chips (paras 0004-0006). As a result, it would have been obvious to one skilled in the art to understand that the electronic chip components of Hwang would include non-volatile memory devices since such memory cells are desirable in computer application to store, write and retrieve required data.
Hwang does not disclose:
a heat dissipating pad including a thermal conductive material layer covering the at least one electronic element and a plurality of phase change particles in the thermal conductive material layer.
Im discloses a publication from a similar field of endeavor in which:
a heat dissipating pad in thermal contact with at least one electronic element (110) including a thermal conductive material layer (100) and a plurality of phase change particles (150) in the thermal conductive material layer (Figs. 1 and 2D; para 0053).
It would have been obvious to one skilled in the art to employ the thermal conductive material layer and plurality of phase change particles of Im within the heat dissipating pad of Hwang in order to increase thermal stability of electronic products particularly having sufficiently miniaturized packages. 
(claim 17) the phase change material (148); a capsule (149) (para 0056).
(claim 14) paras 0010-0011; porous material.

Claims 6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang/Im, as applied to claim 2 above, in view of Refai-Ahmed US 2013/014866 A1.
Regarding claim 6, Hwang/Im do not disclose:
wherein the heat dissipating pad further includes a thermal interface material layer on a surface of the thermal conductive material layer in thermal contact with the electronic component.
Refai-Ahmed discloses a publication from a similar field of endeavor in which:
a thermal interface material layer (90) on a surface of the thermal conductive material layer (85) in thermal contact with the electronic component (70) (Fig. 2; para 0023).
It would have been obvious to one skilled in the art to employ the TIM layer of Refai-Ahmed between the similar electronic component and thermal conductive material layer in order to further enhance heat dissipation from the chip surface toward thermal conductive material.
Regarding claims 8 and 15, Hwang/Im do not disclose:
wherein the heat dissipating pad and the bracket are spaced apart from each other to form at least one space.
Refai-Ahmed discloses a publication from a similar field of endeavor in which:
wherein the heat dissipating pad (85) and the bracket (15) are spaced apart from each other to form at least one space (115) (Fig. 2).
It would have been obvious to one skilled in the art to employ the space of Refai-Ahmed between the similar heat dissipating pad and bracket in order to eliminate the possibility of direct thermal contact between any hot spots of the heat dissipating pad and the body of the user.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang/Im, as applied to claim 2 above, in view of Chen US 2004/0252454 A1.
Regarding claim 19, Hwang/Im do not disclose:
a coating layer on the casing, and including an encapsulated phase change material.
Chen discloses a publication from a similar field of endeavor in which:
a coating layer on the casing (10), and including an encapsulated phase change material (12) (Fig. 1). 
It would have been obvious to one skilled in the art to employ the casing of Chen as an alternative to that of Hwang/Im in order to further enhance heat dissipation.

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claims 7 and 18 stating “wherein the bracket includes an encapsulated phase change material therein”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894